United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7045                                                 September Term, 2022
                                                                     1:21-cv-00592-APM
                                                       Filed On: December 16, 2022
Joey D. Gonzalez Ramos,

              Appellant

       v.

ADR Vantage, Inc., et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Katsas, Walker, and Childs, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

         ORDERED AND ADJUDGED that the district court’s order filed March 21, 2022,
be affirmed. Appellant forfeited all of his claims against appellee ADR Vantage, Inc.,
and his invasion-of-privacy and intentional-infliction-of-emotional-distress claims against
the other appellees by not pressing them in his opening brief. See Herron v. Fannie
Mae, 861 F.3d 160, 165 (D.C. Cir. 2017); Petit v. U.S. Dep't of Educ., 675 F.3d 769,
779 (D.C. Cir. 2012). As to appellant’s defamation claim against the remaining
appellees, the district court correctly dismissed that claim based on the judicial-
proceedings privilege. Appellant rightly does not contest that appellees made the
challenged statements “in the course of” a judicial proceeding, given that the
statements appeared in a memorandum of law in support of a motion for summary
judgment and an opposition to a discovery motion, respectively. In re Spikes, 881 A.2d
1118, 1123 (D.C. 2005). Furthermore, these statements bore “some relation” to that
underlying proceeding. Messina v. Krakower, 439 F.3d 755, 761 (D.C. Cir. 2006); Park
v. Brahmbhatt, 234 A.3d 1212, 1220 (D.C. 2020). For one thing, both statements
related to appellees’ general theme that the court should put an end to the underlying
litigation as a mere waste of resources. Moreover, the challenged statements also
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-7045                                                September Term, 2022

pertained to the merits issue of whether appellant had suffered damages from the
underlying alleged torts.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                       Per Curiam




                                          Page 2